IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                       ASSIGNED ON BRIEFS JUNE 13, 2011

                       JADA FLACK v. CURTIS McKINNEY

               Direct Appeal from the Circuit Court for Shelby County
                      No. CT-002469-08     Jerry Stokes, Judge


                  No. W2009-02671-COA-R3-CV - Filed July 6, 2011


This appeal arises out of dependency and neglect proceedings in which custody of the minor
child was awarded to the father. The mother appealed, but she failed to provide this Court
with a transcript or statement of the evidence. Due to our inability to review the evidence,
we affirm the decision of the lower court.




  Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY K IRBY, J., joined.

Jada Flack, Memphis, Tennessee, pro se

Margaret R. Styslinger, Memphis, Tennessee, for the appellee, Curtis McKinney
                                        OPINION

                          I.   F ACTS & P ROCEDURAL H ISTORY

        C.J.M. was born on December 8, 1999, to Jada Flack (“Mother”) and Curtis
McKinney (“Father”), who were not married and were still attending high school. In 2002,
the juvenile court of Shelby County entered an order requiring Father to pay child support.
At some point, Father moved to Louisville, Kentucky, and Mother and C.J.M. continued to
reside in Memphis.

        On September 1, 2006, when C.J.M. was five years old, Father filed a petition in the
juvenile court of Shelby County, alleging that C.J.M. was dependent and neglected within
the meaning of Tennessee law in that she was without proper guardianship due to Mother’s
failure to provide care, support, and proper supervision for her. He alleged that Mother had
left C.J.M. with C.J.M.’s paternal grandmother on April 16, 2006, and that she had had no
contact with C.J.M. since that date. Father requested that he be awarded custody of C.J.M.

        Following a hearing, which Mother and Father both attended, a juvenile court referee
recommended that Father’s petition be sustained, finding that C.J.M. was dependent and
neglected and without proper guardianship due to Mother’s failure to provide care, support,
and proper supervision. The referee found that Mother had in fact left C.J.M. with her
paternal grandmother on April 16, 2006, and that she had had no contact with C.J.M. since
that date. The referee recommended that Father and the paternal grandmother be awarded
joint custody and guardianship of C.J.M.

       Mother filed a request for a rehearing before the juvenile court judge. Following a
rehearing, the juvenile court special judge entered an order finding that C.J.M. was not
dependent and neglected within the meaning of Tennessee law, but that she was in need of
the protection and assistance of the court and an adjudication of custody and guardianship.
The special judge awarded custody to Father and granted Mother certain visitation privileges.

       Mother then appealed the matter to circuit court, and a guardian ad litem was
appointed for C.J.M. Mother’s attorney filed a motion to withdraw on August 19, 2009. The
motion was granted on October 29, 2009, and Mother proceeded pro se. On November 20,
2009, the circuit court entered an order sustaining the dependency and neglect petition,
finding that C.J.M. was dependent and neglected while in Mother’s custody during the period
between April and September of 2006, as alleged in the petition. The circuit court found that
during the period in question, Mother had “experienced personal difficulties including her
mother’s grave illness, problems in her living arrangement with a boyfriend, and, other
problems,” and that she failed to properly provide for or supervise C.J.M. during that time.

                                             -2-
The circuit court also found that since custody of C.J.M. had been awarded to Father by the
juvenile court, C.J.M. had been doing well and residing in a stable environment. Thus, the
circuit court concluded that it was in C.J.M.’s best interest to remain in a stable environment
in the home and care of Father, where she had been residing for the past three years.

       Mother timely filed a notice of appeal to this Court, and she subsequently provided
notice that no transcript or statement of the evidence would be submitted on appeal.

                                    II.     I SSUE P RESENTED

       Mother’s brief, which she filed pro se, lists a single issue for review on appeal:
“Whether the court wrongfully granted custody to the father?” For the following reasons,
we affirm the decision of the circuit court.

                                 III.     S TANDARD OF R EVIEW

         On appeal, a trial court’s factual findings are presumed to be correct, and we will not
overturn those factual findings unless the evidence preponderates against them. Tenn. R.
App. P. 13(d) (2010); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). For the evidence
to preponderate against a trial court’s finding of fact, it must support another finding of fact
with greater convincing effect. Watson v. Watson, 196 S.W.3d 695, 701 (Tenn. Ct. App.
2005) (citing Walker v. Sidney Gilreath & Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000);
The Realty Shop, Inc. v. RR Westminster Holding, Inc., 7 S.W.3d 581, 596 (Tenn. Ct. App.
1999)). When the resolution of the issues in a case depends upon the truthfulness of
witnesses, the fact-finder, who has the opportunity to observe the witnesses in their manner
and demeanor while testifying, is in a far better position than this Court to decide those
issues. Mach. Sales Co., Inc. v. Diamondcut Forestry Prods., LLC, 102 S.W.3d 638, 643
(Tenn. Ct. App. 2002). “The weight, faith, and credit to be given to any witness's testimony
lies in the first instance with the trier of fact, and the credibility accorded will be given great
weight by the appellate court.” Id. We review a trial court’s conclusions of law under a de
novo standard upon the record with no presumption of correctness. Union Carbide Corp.
v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993) (citing Estate of Adkins v. White Consol.
Indus., Inc., 788 S.W.2d 815, 817 (Tenn. Ct. App. 1989)).

                                          IV.   D ISCUSSION

        Our ability to review the proceedings in the lower court is hampered by the absence
of either a transcript or a statement of the evidence prepared in accordance with Tennessee
Rule of Appellate Procedure 24(c). The appellant has a duty to prepare a record that conveys
a fair, accurate, and complete account of what transpired in the trial court regarding the

                                                 -3-
issues that form the basis of his or her appeal. In re M.L.D., 182 S.W.3d 890, 894 (Tenn.
Ct. App. 2005). “A recitation of facts and argument in an appellate brief does not constitute
evidence and cannot be considered in lieu of a verbatim transcript or statement of the
evidence and proceedings.” In re M.R., No. M2007-02532-COA-R3-JV, 2008 WL 2331030,
at *3 (Tenn. Ct. App. W.S. June 3, 2008) (citing State v. Draper, 800 S.W.2d 489, 493
(Tenn. Crim. App. 1990)). We cannot simply assume that the facts recited are true. In re
Conservatorship of Chadwick, No. E2006-02544-COA-R3-CV, 2008 WL 803133, at * 1
(Tenn. Ct. App. Mar. 27, 2008). “The law is clear that statements of fact made in or attached
to pleadings, briefs, and oral arguments are not evidence and may not be considered by an
appellate court unless they are properly made part of the record.” Threadgill v. Bd. of Prof’l
Responsibility of Supreme Court, 299 S.W.3d 792, 812 (Tenn. 2009).

        “Absent the necessary relevant material in the record an appellate court cannot
consider the merits of an issue.” State v. Ballard, 855 S.W.2d 557, 561 (Tenn. 1993). “It
is well settled that, in the absence of a transcript or statement of the evidence, there is a
conclusive presumption that there was sufficient evidence before the trial court to support
its judgment, and this Court must therefore affirm the judgment.” Outdoor Mgmt., LLC v.
Thomas, 249 S.W.3d 368, 377 (Tenn. Ct. App. 2007) (citing McKinney v. Educator &
Executive Insurers, Inc., 569 S.W.2d 829, 832 (Tenn. Ct. App. 1977)). Therefore, we may
only reverse the trial court’s decision if we find, based on the “technical” record before us,
that the trial court committed an error of law. In re M.R., 2008 WL 2331030, at *3 (citing
In re Conservatorship of Chadwick, 2008 WL 803133, at *2).

       Mother argues on appeal that the lower court granted custody to Father “for no
apparent reason” based on “unfounded allegations.” She claims that Father and the
grandmother “told the judge that I left [C.J.M.] and did not come back for over three (3)
months, which is a flat out lie.” She goes on to state, “I told the judge what happened but it
didn’t matter.” Thus, it is clear that Mother explained her version of the relevant events to
the judge, and the judge simply credited the testimony of Father and his witnesses over the
evidence presented by Mother. The circuit court’s order states that the judge made his
decision based upon “the testimony of the parties, the report and testimony of the Guardian
ad litem, testimony of witnesses for both parties, and the entire record in this matter[.]”
Because we have no transcript or statement of the evidence to review, we must presume that
there was sufficient evidence before the trial court to support its decision. See Outdoor
Mgmt., LLC, 249 S.W.3d at 377.

       Mother also argues that she should have been afforded “natural custodial rights” as
C.J.M.’s mother because she and Father were not married when C.J.M. was born. She does
not elaborate on this assertion other than to state that “[w]hen parties are unmarried the
mother’s rights are superior to the father’s because she is the natural custodial parent.” We

                                             -4-
note, however, that C.J.M. bears Father’s last name, and the juvenile court of Shelby County
entered an order in 2002 requiring Father to pay child support. Thus, we presume, despite
the limited record before us, that at some point either Father voluntarily acknowledged
paternity or his paternity was otherwise established in court. As a result, Mother would not
be entitled to a superior claim to custody simply because she and Father remained unmarried
at the time of these proceedings.

                                     V.   C ONCLUSION

       For the aforementioned reasons, we affirm the decision of the circuit court. Costs of
this appeal are taxed to the appellant, Jada Flack, for which execution may issue if necessary.

                                                    _________________________________
                                                    ALAN E. HIGHERS, P.J., W.S.




                                              -5-